511 So. 2d 733 (1987)
Ruth MILLMAN, Individually, and Ruth Millman D/B/a Ruth Millman Interiors, et al., Petitioners,
v.
Oscar Leroy REID, Dennis Schaefer and Beverly Vesel, His Wife, Respondents.
No. 87-1732.
District Court of Appeal of Florida, Fourth District.
August 26, 1987.
Richard F. Hussey of Hussey & Hussey, Fort Lauderdale, for petitioners.
No appearance for respondents.
PER CURIAM.
We grant the petition for writ of certiorari and direct the trial court to consolidate these two (2) cases involving claims of injury by the same person in two accidents occurring two weeks apart.
DOWNEY, ANSTEAD and GLICKSTEIN, JJ., concur.